At the outset, I wish to
extend my congratulations to Mr. Holkeri on his
unanimous election as President of the General
Assembly at its fifty-fifth session. I am confident that,
under his able and wise guidance, this session will
successfully accomplish its tasks.
I would also like to express appreciation and
thanks to his predecessor, Mr. Theo-Ben Gurirab,
Minister for Foreign Affairs of the Republic of
Namibia, for the effectiveness with which he directed
the work of the last session.
I also take this opportunity to extend
congratulations to the Republic of Tuvalu on becoming
the latest Member of the United Nations.
We shall not forget to express our thanks and
appreciation to our Secretary-General, not only for his
tireless efforts to ensure respect for the values,
purposes and principles of the United Nations Charter,
but also for his far-sighted and thought-provoking
millennium report.
The fifty-fifth session of the General Assembly is
meeting in the wake of the Millennium Summit, whose
Declaration embodies three fundamental messages.
First, it reaffirms that the ideals and goals of the United
Nations are still sacred to humanity and that the
purposes and principles of the United Nations Charter
are as valid today as they were in the past. Secondly, it
reminds us that the lofty principles enshrined in the
United Nations Charter require us to continuously
strengthen the United Nations and to make the
necessary adjustments and changes to enable it to meet
the challenges of justice, peace and security, poverty
and disease, socio-economic development, the
inequities of the global economy and the protection of
the environment. Thirdly, respect for the ideals and
observance of the purposes and principles of the United
Nations remain the essential keys to the creation of a
peaceful, prosperous and humane new world order. To
this end, the Declaration enjoins us to be loyal to these
common ideals, goals, values and principles. It reminds
us that each State has a responsibility to act not only by
itself, but also within a regional system, to give the
loyalty that is due to these values, goals, purposes and
principles.
In this connection, I wish to join others before me
who have reminded us of the urgent need to reform the
United Nations, including in particular the Security
Council and the General Assembly, with a view to
enabling the Organization to reflect the realities of the
times and to empower it to meet effectively and
efficiently the challenges of the day and the future.
I wish to reaffirm the commitment of the people
and the Government of the State of Eritrea to the noble
ideals and values, as well as the purposes and
18

principles, of the United Nations. Having made
supreme sacrifices and paid dearly, during a 30-year
struggle for independence and membership in the
international community, Eritreans appreciate how
essential the United Nations and its Charter are to their
well-being and prosperity. Having fully experienced
the horrors of a long war and the benefits of a short
peace, they recognize the need for the peaceful and just
settlement of disputes and for cooperation for mutual
benefit in the long human struggle to create an
international order based on justice and equality.
To this end, Eritrean foreign policy has been
premised on the assumption that the threat or use of
force can never be an instrument of foreign policy, and
that even in a clear case self-defence it must be used
only after all available methods of peacefully resolving
disputes have been exhausted — and then only with
extreme caution.
It is for this reason — and because Eritrea has
suffered from the non-application by the United
Nations itself of the principles of its own Charter and
the decisions of the General Assembly — that, upon
independence, Eritrea decided to make the ideals,
values, purposes and principles of the United Nations
Charter the cornerstone of its foreign policy. By its
membership, it had also hoped to play an active role in
promoting the principle of the universality of
membership in the United Nations and in promoting
the achievement of fair and equitable regional and
international orders.
Eritrea is also fully aware of its responsibilities as
a littoral State of a strategic international thoroughfare
and has committed itself to contributing its share to the
stability and security of the region, as well as to the
creation of a zone of peace and cooperation in the
region. To this end, it has made every effort to foster an
atmosphere that will enhance cooperation among the
littoral States of both sides of the Red Sea and promote
development and mutual prosperity. It has also played a
major role in the transformation of the
Intergovernmental Authority on Development (IGAD)
from a simple natural disaster-control mechanism to a
vibrant regional organization which will promote peace
and cooperation among its member States, as well as
advance economic and social cooperation for
development. The recent meeting of the ever-
expanding Community of Sahelo-Saharan States, in
Asmara, our capital, is a testimony to Eritrea's
commitment to the consolidation of the unity of and the
broadening and deepening of cooperative relations
between African countries. This commitment will for
ever be firm.
In spite of its victimization, Eritrea had decided
to forget the past and to start with a clean slate as it
evolved a vision, and set its priorities, for the future. It
established good relations with all its neighbours on
the basis of the United Nations and Organization of
African Unity Charters and the principle of good-
neighbourliness. It assumed that there would not be any
territorial disputes with its neighbours, since its
colonial borders were clearly defined and recognized
and had been accepted at independence by all its
neighbours. It had no reason to assume that its
independence would be threatened by any State, near
or far, any more than it had any reason to assume that it
had the right to use force to expand at the expense of
its neighbours. Its sole ambition as a new member of
the international community was to make up for lost
time in development.
In spite of all its commitments and goodwill,
however, Eritrea has, during its brief seven years of
formal independence, been tested by and had to defend
itself against political pressures, threats and actual
attempts which endangered not only its sovereignty and
territorial integrity, but also its hard-won
independence. True, Eritrea may not be the only new
country in history that has been so tested. Yet it must
be the only Member of the United Nations whose
territorial integrity — indeed, its very existence as a
sovereign, independent State — has been threatened
and is still being threatened at the beginning of the
twenty-first century.
It goes without saying that this struggle to
preserve its independence has been detrimental to the
nation-building and development efforts of the new
State. Yet throughout this time, Eritrea has never
wavered in its commitment to the peaceful resolution
of the disputes. Indeed, it has solved two of its
problems peacefully on a bilateral basis and a third
through international arbitration.
It was perhaps during the last two years that
Eritrea's independence, sovereignty and territorial
integrity were most severely tested. What was labelled
a border dispute proved to be a serious attempt to
reverse history and to recolonize Eritrea — or, failing
that, to truncate it, to Finlandize it, and to turn it into a
satellite State. This attempt was thwarted by the united
19

effort of Eritreans at home and abroad. However, the
attempt exacted its cost: the systematic and wilful
destruction of much of the economic and social
infrastructure of the country and the deliberate, brutal
violation of the human rights of Eritreans, including
the terrorizing and brutalizing of the population in the
occupied territories.
Eritrea is convinced that there is no alternative to
the solution of conflicts by peaceful means and on the
basis of the Charters of the United Nations and the
Organization of African Unity (OAU) and the existing
principles of international law.
From the beginning of the conflict, Eritrea has
repeatedly declared that war can never be an option to
resolve conflicts, that neither of the parties can settle
the conflict by imposing its will and creating facts on
the ground and then hope to achieve durable and
meaningful peace. It is a clear manifestation of its
commitment to peace and the rule of law that Eritrea
still remains committed to a peaceful resolution of the
conflict, notwithstanding the occupation of large tracts
of its territory, the displacement of hundreds of
thousands of its people, the continued brutalization and
terrorization of the people in occupied territory and the
feverish war preparations for yet another attempt
against its territorial integrity. It has already taken bold
measures, shown flexibility and made important
concessions, however unpalatable they may have been,
in the hope of achieving a just peace and in spite of the
attempts that are being made to destroy the OAU peace
proposals. Again, Eritrea pledges that it will continue
to do its utmost to reach a comprehensive and
conclusive agreement peacefully.
Yet, the fate of peace hinges on three critical
factors. First, the search for peace is a shared
responsibility. It cannot be left to only one of the
parties. Secondly, peace can be made certain only when
it is anchored on the values, ideals and principles of the
Charter, which have been emphatically reconfirmed by
the Millennium Declaration. Among these is respect for
the independence, sovereignty and territorial integrity
of States. Thirdly, peace can be achieved only with the
faithful implementation of agreements accepted by
parties to a conflict. We invite all concerned to join
Eritrea in extending full cooperation to the OAU
Facilitators, in making a genuine and unequivocal
commitment to the OAU peace process and in being
faithful to the letter and spirit of the provisions of the
OAU peace documents, in particular the Framework
Agreement and the Cessation of Hostilities Agreement.
At this juncture, I wish to seize this opportunity
to renew our appreciation and gratitude to His
Excellency President Abdelaziz Bouteflika for his
unwavering commitment to the peaceful resolution of
the conflict, and to his personal envoy, His Excellency
Ahmed Ouyahia, for the wisdom and skill with which
he led the indirect talks. We also extend our
appreciation to the international community, including
the Government of the United States of America and
the European Union, as well as other African
governments, for their tireless efforts towards the
achievement of a peaceful resolution and for the
positive contribution they made to ensure the signing
of the Agreement on the Cessation of Hostilities in
Algiers on 18 June 2000. We request them to persist in
their noble endeavour until a genuine and just peace is
really achieved.
Finally, the Government of the State of Eritrea
notes with great appreciation the effort that has been
exerted, and the commitments made, by the United
Nations to ensure an early, comprehensive settlement
of the conflict. In this connection, I wish to draw the
attention of the Security Council to the urgent necessity
of deploying the peacekeeping force authorized by its
resolution 1320 (2000) as quickly as possible in order
to forestall any avoidable obstacles that may threaten,
or even destroy, the gains that have been achieved at
great cost and much effort by so many.












